Citation Nr: 0818752	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial higher rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964 and from October 1964 to June 1983, including 
combat service in the Republic of Vietnam, and his 
decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 10 percent rating, 
effective January 13, 2005.  An April 2006 rating decision 
increased that disability rating to 30 percent, effective 
from the date of service connection.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation; the 
preponderance of the evidence shows that the condition is not 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. § 1155 (West 2007); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records, and in March 2005 he 
was afforded a formal VA psychiatric examination.  There is 
no indication that the condition has worsened since that time 
and records of his VA care are of record.  Thus, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria, a 30 percent disability 
rating is warranted for PTSD when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, VA medical records, a March 2005 VA 
examination, and the veteran's own statements reflect PTSD 
symptoms, including an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbances, 
nightmares, irritability, feelings of detachment, dysphoria, 
and memory problems.  The veteran has not reported a history 
of panic attacks.  He has denied experiencing either auditory 
and visual hallucinations or suicidal or homicidal ideations.  

On VA examination in March 2005, the veteran reported that he 
had served as an infantry platoon sergeant in Vietnam from 
October 1967 to February 1968 and that his decorations 
included the Purple Heart and the combat infantryman badge.  
The veteran added that during his Vietnam service, he was 
involved in heavy combat, witnessed many casualties, and was 
wounded twice.  He stated that he used to be able to 
recognize all of the members of his platoon, but now had 
difficulty remembering their names.  The veteran reported a 
history of nightmares arising from his Vietnam experiences, 
but stated that he had not had any nightmares recently.  The 
veteran stated that he still had occasional intrusive 
thoughts about his service in Vietnam and other traumatic 
military experiences, such as witnessing a man being crushed 
by a trailer.  The veteran noted that those thoughts 
generally occurred in response to external stimuli.  He 
reported a history of hypervigilant behavior and an 
exaggerated startle response, but added that this condition 
was not as pronounced as it used to be.  The veteran stated 
that he slept poorly and generally awoke early in the morning 
and was unable to return to sleep.  He did not report any 
history of panic attacks.  He stated that he was more 
avoidant than he used to be and no longer enjoyed being in 
crowded situations.  Additionally, he indicated that he no 
longer had the time or inclination to partake in the 
recreational pursuits he once enjoyed, such as golfing and 
bowling.  The veteran further stated that he was upset by 
horror films and films related to Vietnam, which brought back 
memories of combat experiences.  He did not report any 
feelings of animosity when he encountered persons of 
Vietnamese ancestry.

Mental status examination revealed a somewhat dysphoric mood, 
with a flattened affect.  The veteran's speech was noted to 
be linear and coherent and of normal rate and volume.  He did 
not display any inappropriate behavior and demonstrated the 
ability to maintain daily hygiene and perform other daily 
living activities.  The veteran's thought processes were 
assessed to be within normal limits.  His thought content 
evidenced no overt or reported signs of delusion or 
hallucination.  There was no evidence of gross memory loss or 
impairment.  Nor was there any significant impairment in 
judgment.  The veteran denied any history of suicidal or 
homicidal ideations.  He also stated that he had never 
undergone any form of psychiatric treatment.

With regard to his occupational history and current daily 
activities, the veteran reported that after serving in the 
Army for 21 years, he held various positions as a security 
officer, delivery person for a medical supply company, and 
manager of a liquor department on a Coast Guard base.  The 
veteran added that for the past six months, he had been 
working part-time for a rental car agency.  The veteran 
denied any history of legal problems.  As to his social 
history, the veteran reported that he had been married since 
1965 and had four children with whom he maintained good 
relationships.  With respect to other relationships, the 
veteran stated that he used to socialize a great deal, but 
had lost interest in social activities.  Additionally, both 
the veteran and his wife noted that his ability to maintain 
relationships was hampered by his frequent displays of 
irritability and impatience.  

Based upon the above, the examiner diagnosed the veteran as 
having mild symptoms of PTSD and estimated that his GAF score 
was 60.  The examiner noted that while it appeared the 
veteran was suffering from more pronounced PTSD symptoms when 
he first returned from service, those symptoms had abated 
over the years.  Additionally, the examiner opined that while 
the veteran's lack of psychiatric treatment made his 
prognosis guarded, his current PTSD symptoms did not preclude 
him from basic activities of daily living or interfere with 
his employment.   

The veteran's VA medical records show that in August 2005, 
the veteran reported feeling depressed in the last month.  At 
that time, he also underwent a screening for PTSD, in which 
he reported a recent history of nightmares and feeling "on 
guard," watchful, or easily startled, as well as a tendency 
to avoid situations that reminded him of previous traumatic 
experiences.  On the basis of the veteran's responses, he was 
found to screen positive for PTSD.  However, he was not 
prescribed medication or other treatment for this condition.  
The record is thereafter negative for any complaints, 
diagnoses, or treatment for PTSD or other psychiatric 
problems.

As noted above, the veteran was assigned a GAF score of 60 at 
the time of his March 2005 VA examination.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, a GAF score of 60 generally reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable and impatient, he has denied any suicidal or 
homicidal ideations.  Moreover, while he has reported a 
waning interest in hobbies and social activities as well as 
an increased tendency to avoid crowds, it appears that he 
does not completely isolate himself.  Indeed, the examiner 
noted at the time of the veteran's March 2005 VA examination 
that he had been married for approximately 40 years and had 
very close relationships with his wife and four children.  In 
addition, the veteran has noted an improvement, if not a 
complete abatement, of several of his PTSD symptoms, such as 
nightmares and an exaggerated startle response.  Moreover, 
the record reflects that he has undergone additional 
screening for PTSD, but has not been prescribed medication or 
other treatment for any psychiatric condition.  Additionally, 
while the veteran was noted to have a somewhat dysphoric mood 
and flattened affect at time of his March 2005 VA 
examination, his speech patterns and thought processes were 
assessed to be normal.  Furthermore, there was no evidence of 
gross memory loss or impairment, nor any significant 
impairment in judgment.  Nor has the veteran reported any 
panic attacks.  Thus the Board finds that the veteran's 
symptoms overall appear to be in the category of mild to 
moderate.  

In addressing the somewhat low GAF score of 60 assigned in 
March 2005, the Board finds that this score does not match 
the veteran's better avocational and social functioning.  In 
any event, the emphasis in psychiatric ratings is not solely 
on social impairment, but rather includes an evaluation of 
how the mental disorder interferes with the ability to work.  
38 C.F.R. §  4.126 (2007).  Here, the veteran has been 
steadily employed in a variety of military and non-military 
occupations since returning from combat in Vietnam.  He 
continues to work and there is no indication that his PTSD 
has had any adverse effect on his ability to find and 
maintain employment.  Indeed, the evidence of record 
establishes the veteran's psychiatric disability overall has 
not interfered with social and work relationships to a 
greater extent than that contemplated by the 30 percent 
rating criteria.  Based upon the veteran's symptoms overall, 
the Board finds that the severity of the veteran's PTSD 
appears to be in the category of mild to moderate.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  PTSD of a mild 
to moderate disability warrants a 30 percent disability 
rating, but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as he has 
close relationships with family and a stable work history.   
Nor has the veteran been shown to have panic attacks, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  
Therefore, the Board finds that an evaluation in excess of 30 
percent is not warranted.

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 30 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  As noted above, there 
is no indication that the veteran's service-connected PTSD 
results in marked interference with employment, that is, 
beyond that contemplated in the 30 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


